United States Court of Appeals
                                                                   Fifth Circuit
                                                                F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 September 12, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-20855



     VIRGINIA FISHER,


                                            Plaintiff-Appellant,,


            versus


     GREATER HOUSTON CONVENTION & VISITORS BUREAU, ET AL,


                                            Defendants,


     GREATER HOUSTON CONVENTION & VISITORS BUREAU,


                                            Defendant-Appellee.




         Appeal from the United States District Court for the
                      Southern District of Texas



Before KING, GARWOOD and JOLLY, Circuit Judges.

PER CURIAM:*

     On consideration of the record, briefs, and argument of

counsel, this court concludes that under all the circumstances, the

district court abused its discretion in entirely denying the Rule

     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
56(f) motion of plaintiff-appellant, who had not been allowed

(despite   appropriate   request)       to   take   any   deposition,   and

accordingly the district court’s grant of summary judgment for

defendant-appellee is vacated, and the cause is remanded for

further proceedings not inconsistent herewith.

                         VACATED and REMANDED




                                    2